Citation Nr: 1510046	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-23 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral amblyopia with poor visual acuity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from July 28, 1978 to August 15, 1978.  His DD-214 shows that he had total active service of 18 days.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In his June 2010 substantive appeal, the Veteran requested that he be scheduled for a hearing before the Board at the RO.  He also reported his new mailing address (a General Delivery address).  The RO prepared a letter dated February 7, 2012 notifying the Veteran of his scheduled hearing on Friday, April 6, 2012.  The letter contained his correct mailing address, but the envelope it was mailed in was addressed to a different mailing address.  It was returned as undeliverable and the Veteran did not report for his hearing.  However, a subsequent letter dated April 21, 2012 was mailed by the Board to the Veteran at his General Delivery address.  This letter was also returned as undeliverable.  It appears that the RO also did an Advanced Person Search in an effort to find a current address for the Veteran, but was unsuccessful.  There has been no correspondence received from the Veteran reporting a more recent address since June 2010.  In the absence of a current mailing address for the Veteran, a remand to attempt to schedule him for an additional hearing is not required.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (The burden is on the appellant to keep VA apprised of his or her whereabouts).


FINDINGS OF FACT

1.  An unappealed May 2007 rating decision denied service connection for bilateral amblyopia.

2.  Additional evidence received since the May 2007 rating decision does not raise a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1. The May 2007 rating decision, which denied service connection for bilateral amblyopia, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2. New and material evidence has not been submitted to reopen the service connection claim for bilateral amblyopia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

A letter dated in April 2009 informed the Veteran that new and material evidence was required to reopen the claim, the elements of new and material evidence, the previous rating decision denying the claim, and the reasons for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA notice letter also notified him of the elements of service connection, and of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).

Concerning the duty to assist, the Veteran's service treatment records, service personnel records, and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  A VA examination has not been provided with respect to the Veteran's petition to reopen his claim.  As this claim has not been reopened, a VA examination or opinion is not warranted.  See 38 C.F.R. § 3.159(c)(4)(iii); Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007). 

As noted above, the Veteran requested that he be scheduled for a hearing before the Board, but efforts to locate a current mailing address for him have been unsuccessful and he has not provided VA with a current mailing address.  Letters sent to him by VA in February 2012 and April 2012 at his known mailing addresses were returned as undeliverable, and an Advanced Person Search revealed no other addresses for the Veteran.  See Hyson v. Brown, 5 Vet. App. 262 (1993) (The burden is on the appellant to keep VA apprised of his or her whereabouts).

In light of the above, the Veteran has had a meaningful opportunity to participate in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  Accordingly, the Board will proceed with appellate review.

Petition to Reopen

The Veteran has filed a petition to reopen the previously denied claim of entitlement to service connection for bilateral amblyopia.  For the following reasons, the Board finds that reopening is not warranted.

Service connection for bilateral amblyopia was initially denied in a May 2007 rating decision.  In a May 2007 letter, the Veteran was notified of this decision and his appellate rights in accordance with 38 C.F.R. § 19.25 (2014).  He did not initiate appellate review by submitting a timely notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2014) (setting forth requirements, content, and time limits for submitting a NOD).  Moreover, new and material evidence was not received within one year of the date of mailing of the May 2007 rating decision.  See 38 C.F.R. § 3.156(b) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (noting that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).

Consequently, because the Veteran did not appeal the May 2007 rating decision, and because new and material evidence was not received within one year of the date of its mailing, the May 2007 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  This assessment requires a review of all evidence submitted by or on behalf of a claimant since the last final denial, regardless of whether it was on the merits or on procedural grounds, to determine whether a claim may be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to qualify as new and material evidence, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (observing that the requirement of raising a reasonable possibility of substantiating the claim is a "low threshold").  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed, unless it is inherently false or untrue or, if it consists of a statement or opinion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for bilateral amblyopia was denied in the May 2007 rating decision because the RO found that the condition pre-existed service and there was no objective evidence that the bilateral amblyopia permanently worsened as a result of service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).

In addition, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  When the claimed disability is noted on entry into active service, service connection may only be established on the basis of aggravation of the disorder by service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

A pre-existing disease or injury will be presumed to have been aggravated by service if the evidence shows that the disability underwent an increase in severity during that time (the "presumption of aggravation").  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a); but see Green v. Derwinski, 1 Vet. App. 320, 323 (1991) (observing that a flare-up of symptoms during service does not necessarily constitute evidence of aggravation of the underlying disorder).  The presumption of aggravation may only be rebutted with clear and unmistakable evidence, including evidence that the increase was due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  If the evidence does not show a worsening during service, then the burden is on the Veteran to show aggravation.  See id. (providing that aggravation may not be established when all the evidence of record shows that the disability underwent no increase in severity during service); see also Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

At the time of the May 2007 rating decision, the diagnosis of bilateral amblyopia had been established as pre-existing the Veteran's entrance into active duty.  In this regard, the May 1978 entrance examination report shows that the Veteran gave a history of eye trouble.  The examiner noted that he had visual deficiencies, with vision of 20/200 in the right eye and 2//25 in the left eye.  The examiner further stated that he needed refraction of the right eye.  Following that additional evaluation, bilateral amblyopia with poor visual acuity was diagnosed on July 31, 1978.  Amblyopia is an "impairment of vision due to abnormal development, without detectable organic lesion of the eye."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd ed. 2012).  The Veteran was separated from service on August 15, 1978 due to the bilateral amblyopia with poor visual acuity.  See Medical Board Proceedings, dated August 2, 1978.  It was noted that the condition existed prior to service and was not aggravated by service.  

Since the May 2007 rating decision, new and material evidence has not been received.  For example, VA treatment records show treatment for amblyopia in 2009.  This evidence, dated approximately 30 years after the Veteran's separation from service, contains no indication that his amblyopia was aggravated, or underwent an increase in severity, during service.  The only contention submitted by the Veteran is contained in his June 2010 VA Form 9, where he stated, "It happened in the service. So I feel I should be SC."  His statement is vague in that it contains no description of any onset or worsening of eye symptoms in service, or any description of eye symptoms occurring after or since his separation from service.   The Veteran's service personnel records were also obtained, but they contain no information concerning an eye disorder.  No other evidence has been submitted.  

In sum, the additional evidence received since the final May 2007 rating decision,   either by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has not been submitted and the claim for service connection for bilateral amblyopia with poor visual acuity is not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim for service connection for bilateral amblyopia is denied.


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


